Citation Nr: 1515929	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a back disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the case currently lies with the RO in Waco, Texas.  

In August 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  

These issues were previously before the Board in May 2014, at which time they were remanded for further development.  The case now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


In this regard, the May 2014 remand directed the AOJ to obtain an addendum opinion with respect to the Veteran's acquired psychiatric disorder claim.  The VA examiner was to opine as to whether the Veteran had a disorder which clearly and unmistakably pre-existed service and, if so, whether such increased in severity during service.  The August 2014 VA examiner found that the Veteran had a substance abuse disorder and personality disorder upon entering service, both of which did not increase in severity. The examiner was also to opine as to whether the Veteran had any additional disability superimposed upon a personality disorder.  The VA examiner noted no such diagnosis.  

However, the Board finds that, during the course of the appeal, the Veteran has had other psychiatric diagnoses, which the VA examiner did not address.  Specifically, the August 2011 VA examiner noted enuresis without an underlying medical cause, and VA treatment records dated August 2012 included a diagnosis of adjustment disorder.  Thus, the Board finds that remand is necessary to obtain another addendum opinion that addresses these diagnoses and whether such are related to the Veteran's military service and/or were superimposed on his diagnosis of personality disorder during service.  

With respect to the Veteran's back claim, the May 2014 remand directed the AOJ to obtain an addendum opinion as to whether the Veteran's diagnosed arthritis was related to military service.  In doing so, the examiner was directed to consider the Veteran's testimony at the August 2013 Board hearing that he experienced back pain in service which continued thereafter.  The Board notes that, in August 2014, the VA examiner noted that, unless new evidence was submitted showing the Veteran was diagnosed with chronic back problems in service and that the Veteran was continuously treated for chronic back problems while in service, the previous medical opinion dated May 2012, which indicated that the Veteran's back disorder was less likely than not incurred in or caused by an in-service injury, event, or illness, would stand.  

The Board notes that the examiner was specifically directed to consider the Veteran's statements with respect to back pain in service, which the Veteran is competent to provide.  Thus, these statements, along with all other medical and lay evidence of record must be considered in rendering an opinion with respect to etiology of the Veteran's current arthritis.  Therefore, remand is necessary to obtain an opinion which considers all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record (i.e., electronic claims file), including a copy of this remand, to the VA examiner who conducted the Veteran's August 2014 psychiatric examination.  If the August 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the reviewing examiner must reconcile the August 2014 findings that the Veteran's only psychiatric diagnoses were personality disorder and substance abuse disorder with the evidence of record, which includes a diagnosis of adjustment disorder and enuresis.  

If the examiner determines that the Veteran has an acquired psychiatric disorder other than personality and substance abuse disorders diagnosed at any time from March 2011 (date of claim) to the present time, the examiner should offer the following opinions:

(A) Did such disorder clearly and unmistakably pre-exist the Veteran's service? 

(i) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service?  The examiner should consider the Veteran's August 2013 Board hearing testimony that taking Darvon during military service, he felt as though it lowered his inhibitions and he engaged in a homosexual relationship, which ultimately led to his psychiatric problems.

(B)  Is such disorder considered an additional disability due to disease or injury superimposed upon the Veteran's personality disorder during service?   

A detailed rationale for all opinions given should be provided.  

2.  Forward the record (i.e., electronic claims file), including a copy of this remand, to an appropriate medical professional for an addendum opinion regarding the etiology of the Veteran's back disorder.  The examiner must note in the examination report that the claims file has been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the examiner is asked to opine as to whether the Veteran's back disorder, diagnosed as arthritis of the lumbar spine (mild degenerative spondylosis) is at least as likely as not (a 50 percent or greater probability) related to his military service.  The examiner should consider the Veteran's August 2013 Board hearing testimony that he initially experienced back pain in service during basic training and that such continued intermittently since that time, as well as all medical and lay evidence of record.  

A detailed rationale for all opinions given should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

